DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



ADS Petition

The examiner notes that file a petition to change the continuity data is required and a correction to the ADS alone is not sufficient. See MPEP Section 601.05a II below.

If submitted during the time period for making a benefit or priority claim set forth in 37 CFR 1.78  or 1.55, a request for corrected filing receipt should be filed with a corrected ADS to correct domestic benefit or foreign priority claim information. A petition for an unintentionally delayed claim under 37 CFR 1.78(c) or  (e)  or 37 CFR 1.55(e)  may be required if the domestic benefit or foreign priority claim is being submitted outside the time period for making a benefit or priority claim. Where the most recent filing receipt does not include a benefit claim or priority claim, either because a previously submitted ADS failed to comply with 37 CFR 1.78  or 1.55  or the claim was not previously included in an ADS, a corrected ADS submitted to add the benefit or priority claim must identify the addition of the benefit claim or priority claim with underlining relative to the most recent filing receipt (i.e., the entire benefit or priority claim must be underlined). For example, if an ADS included a benefit claim but the relationship between the instant application and the parent application was not provided, and the most recent filing receipt for the application shows no benefit claim, the entire benefit claim must be shown with underlining in the corrected ADS. In addition, if the ADS identified an incorrect benefit claim (e.g., "division of" instead of "continuation of") and the most recent filing receipt included the incorrect benefit claim, the corrected ADS should identify the information being deleted (e.g., "division of") with strike-through or brackets, and should identify the information being added (e.g., "continuation of") with underlining. In the rare circumstance where a domestic benefit or a priority claim is being deleted, applicant must provide a corrected ADS identifying the deletion of the foreign priority claim with strike-through or brackets. Before deleting a domestic benefit claim or a foreign priority claim, applicant should consider the status of the application since an amendment or ADS filed after final rejection or allowance is not entered as a matter of right and must be filed in compliance with 37 CFR 1.116  or 1.312, respectively. Applicants are cautioned that new prior art may be available as a result of deleting the claim. Also, deleting a benefit or priority claim may be considered a showing that the applicant is intentionally waiving the benefit claim or priority claim to the prior application in the instant application. See MPEP § 211.02(a), subsection III. See MPEP Section 601.05a II.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/833,893, filed 01/30/2018. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.


Allowable Subject Matter
Claims 23-39 are allowed.
The closest prior art of record is Lepeska et al. (US 9,106,607)(Hereinafter referred to as Lepeska). 
Lepeska teaches optimization techniques for accelerating web transactions (The present invention relates to systems, apparatus, and methods of accelerating web transactions. One embodiment includes observing, with a web browser plug-in operating on a computer, at least a portion of a first web page transaction in a web browser operating on the computer. A web browser module may be used to identify transaction information from the observing of the at least a portion of the first web page transaction. The browser may communicates transaction information to a prefetching system in a communication separate from the first web page transaction; and the transaction information may be used to perform a prefetch operation. See Abstract). 

The prior art of record alone or in combination is silent to the limitations “executing animation associated with a scene of the VR/AR experience, and capturing one or more characteristics of a plurality of objects referenced in the markup language document, the one or more characteristics being revealed as a result of executing the animation.” of claim 23 when read in light of the rest of the limitations in claim 23 and thus claim 23 is allowed.
Claims 24-31 are allowed because they depend on an allowed claim.

The prior art of record alone or in combination is silent to the limitations “
executing animation associated with a scene of the VR/AR experience, and capturing one or more characteristics of a plurality of objects referenced in the markup language document, the one or more characteristics being revealed as a result of executing the animation” of claim 32 when read in light of the rest of the limitations in claim 32 and thus claim 32 is allowed.
Claims 33- 39 are allowed because they depend on an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611